DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed 18 June 2021, in response to the Office Action mailed 4 March 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

Response to Arguments
Applicant’s arguments, see the remarks, filed 18 June 2021, with respect to the rejections under 35 U.S.C. 101 have been fully considered and are persuasive in view of the amended claims.  The rejection of 15-20 has been withdrawn. 

Applicant’s arguments, see the remarks, filed 18 June 2021, with respect to the rejections over Somekh have been fully considered and are persuasive in view of the amended claims (see below for the reasoning).  The rejections of 1-20 have been withdrawn. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the cited art teaches various systems including recommendation systems using supervised learning for recommendation models, as well as combining various user and content vectors.  However, none of the cited art, either alone or in combination, appears to teach all of the claimed invention including all of the claimed vectors and combined vectors, as well as a supervised learning recommendation model that takes the claimed training data and user vector for different time periods as inputs to provide a content recommendation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 3, 10, and 17 are cancelled; claims 1, 2, 4-9, 11-16, and 18-23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE GIROUX/Primary Examiner, Art Unit 2125